DISMISSED and Opinion Filed April 25, 2019




                                           S In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00275-CV

                       VENKATESWARA R. MANDAVA, Appellant
                                     V.
                        DELTA LOCUM TENENS LLC, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-17364

                            MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Nowell
                                  Opinion by Justice Bridges
       Before the Court is the parties’ April 15, 2019 joint motion to dismiss. In the motion, the

parties state they have resolved all disputes between them and wish to dismiss the appeal. We

grant the motion and dismiss the appeal.




                                                 /David L. Bridges/
                                                 DAVID L. BRIDGES
                                                 JUSTICE

190275F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 VENKATESWARA R. MANDAVA,                          On Appeal from the 101st Judicial District
 Appellant                                         Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-17-17364.
 No. 05-19-00275-CV        V.                      Opinion delivered by Justice Bridges,
                                                   Justices Brown and Nowell participating.
 DELTA LOCUM TENENS LLC, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     Subject to any agreement of the parties, we ORDER appellee DELTA LOCUM
TENENS LLC recover its costs of this appeal from appellant VENKATESWARA R.
MANDAVA.


Judgment entered April 25, 2019




                                             –2–